        Case 1:19-cv-04327-VEC Document 121 Filed 08/27/20 Page 1 of 2




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK

                                                          Civil Action No.: 19-cv-04327-VEC
   BEN FEIBLEMAN,
                         Plaintiff,

              v.

   THE TRUSTEES OF COLUMBIA
   UNIVERSITY IN THE CITY OF NEW
   YORK,

                                Defendant.




                          RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant The Trustees of

Columbia University in the City of New York (“Columbia”) hereby certifies through undersigned

counsel that: (i) Columbia has no parent corporation; and (ii) no publicly held corporation owns

ten percent or more of Columbia’s stock.




Dated: August 27, 2020
       New York, New York



                                               Roberta A. Kaplan
                                               Gabrielle E. Tenzer
                                               KAPLAN HECKER & FINK LLP
                                               350 Fifth Avenue, Suite 7110
                                               New York, NY 10118
                                               Telephone: (212) 763-0883
                                               rkaplan@kaplanhecker.com
                                               gtenzer@kaplanhecker.com
Case 1:19-cv-04327-VEC Document 121 Filed 08/27/20 Page 2 of 2




                              Michele S. Hirshman
                              Darren W. Johnson
                              PAUL, WEISS, RIFKIND, WHARTON &
                              GARRISON LLP
                              1258 Avenue of the Americas
                              New York, NY 10019-6064
                              Telephone: (212) 373-3000
                              Fax: (212) 757-3990
                              mhirshman@paulweiss.com
                              djohnson@paulweiss.com


                              Attorneys for Defendant The Trustees of
                              Columbia University in the City of New York




                              2
